UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6887



GEORGE WINFRED WOODSON,

                                              Plaintiff - Appellant,

          versus


CITY OF CHARLESTON’S METRO DRUG UNIT (MDENT);
KANAWHA COUNTY SHERIFF’S DEPARTMENT AND DRUG
ENFORCEMENT UNIT (DEU), And while acting in
their individual capacities Under Color of
Law; ART ASHLEY, Former Sheriff; LARRY DOTSON,
Captain (sic); BOONE; SPARKS; DEPUTY AKERS; R.
L. HARDIN, Deputy; BRIAN EUGENE JONES; MIKE
WALKER; JAMES A. KING, Metro Drug Agent; STEVE
NEDDO, Detective; SERGEANT NELSON, West Vir-
ginia State Police; KERRY MCCLANAHAN; TINA
LOUISE MCCLANAHAN HAMMONS, Confidential In-
formants,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-98-229-2)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
George Winfred Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George W. Woodson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Woodson v. City of Charleston’s Metro Drug Unit, No. CA-98-229-2

(S.D.W. Va. June 4, 1998).   We deny Woodson’s motions for appoint-

ment of counsel and extension of time to perfect his appeal.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                 2